Fourth Court of Appeals
                               San Antonio, Texas
                                       April 6, 2022

                                   No. 04-22-00131-CV

              IN THE INTEREST OF M.A.D.V. AND T.J.T., CHILDREN

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020PA00560
                     Honorable Linda A. Rodriguez, Judge Presiding


                                     ORDER
       After consideration, we GRANT Appellant’s Motion for Extension of Time, and ORDER
appellant to file his brief on or before April 25, 2022.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court